Opinion by
Wickham, J.,
The appellant’s assignments of error relate to the competency of Herman Sehweitering, James Stuart and L. W. Patterson, to testify as to the damages caused to the plaintiff’s land by the defendant’s pipe line. No objections were made to the form of the questions put to the witnesses.
Sehweitering lived about a quarter of a mile from the land affected, had been acquainted with it for thirty years, had observed the pipe line, and in a general way knew the value of lands in the neighborhood, including that owned by the plaintiff. Stuart lived about one mile from the plaintiff, had known the farm since 1867, had also observed the pipe line and had a general knowledge of the value of said lands. Patte'rson had known the land for over sixty years, had examined the pipe line not only from the public road but as well on the ground, and was acquainted with the general value of the lands mentioned. This witness also had personal experience with gas lines on his own farm.
Under the most recent decisions of our Supreme Court, these persons were clearly competent to testify as ordinary witnesses, and they were called only as such, not as experts: Struthers v. R. R. Co., 174 Pa. 291; Lewis v. Water Co., 176 Pa. 230. It is true that they were not particularly asked as to what they knew about the improvements on the plaintiff’s land, and the effects of pipe lines on the farms. But was it necessary under the circumstances of this case to interrogate them specially in regard to these matters ? Witnesses of the most ordinary intelligence, who have been acquainted with a farm in their neighborhood for twenty, thirty and sixty years, and who are not blind, may well be assumed, in the absence of any admission or intimation on their part to the contrary, to be aware of its improvements, the character of its soil and like matters; and if they have lived, as did these men, in the immediate vicinity of gas pipe lines, they can hardly be presumed to be ignorant of the effect of such lines on the lands through which they pass. If the counsel for the defense doubted that the witnesses named *183had the knowledge, which their acquaintance with the plaintiff’s farm for such long periods and their residence in the neighborhood, would justify the inference they possessed, he might have cross-examined them fully in regard to the matter. It would be unfair to the court below and to the plaintiff, to reverse merely on an inference that these witnesses perhaps may have been devoid of some knowledge of details which, looking at their answers to the ■ questions asked and their environments, they could not be reasonably supposed to lack. As to their knowledge of values, the fact that it was derived from hearsay does not render it unavailable, for or against either party to the suit. A moment’s reflection will show that most of the knowledge any of us have, or can have, on this subject comes from the same source. Buyers and sellers do not usually call in outsiders to aid them in their bargaining. Sales of lands, as well as prices asked and received, are generally made known to those not directly interested by the common talk of the neighborhood, in the same way that the reputations of men are established.
The very strict rule, which the appellant asks us to apply, would sometimes prevent a landowner from offering any testimony at all on the question of damages. As was said in Lewis v. Water Co., supra, a witness’s examination should show “that he has some knowledge of the value of the property in that neighborhood.” Having that, he should be permitted to testify, and, “ the value of his opinion will be likely to depend, in the minds of the jurors, upon the extent and thoroughness of the knowledge he is shown to possess.”
Judgment affirmed.